Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
          This Office Action is in response to the papers filed on 14 October 2020.
                     
                                                          PRIORITY
PCT/KR2015/000997, filed on 29 January 2015, is acknowledged. A certified copy of KR10-2014-0011229 has not been provided.

                                                    CLAIMS UNDER EXAMINATION
Claims 1-2, 4-5, 8-10, 12-17, 19, 21-22 and 25-29 are pending. Claims 1-2, 4-5, 8-10, 21-22 and 25-29 have been examined on their merits.

WITHDRAWN REJECTIONS
The rejections made under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION:
The arguments made by the Applicant in the response filed on 14 October 2020 are acknowledged. New grounds of rejection have been necessitated by claim amendment. Examiner notes the Applicant argues the previously recited references do not explicitly whether the galactosylation is reduced”. The claim does not recite measuring to determine the galactosylation is reduced. As written, the term “whether” is interpreted to mean the measuring step b) may or may detect a protein with reduced galactosylation produced by step a).  New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 8-10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmelzer et al. (previously cited; Hyperosmotic Stress and Elevated pCO2 Alter Monoclonal Antibody Charge Distribution and Monosaccharide Content. Biotechnol. Prog. 2002, 18, 346-353) as evidenced by the Free Dictionary by Farlex (batch culture).



As disclosed by Schmelzer, due to the commercial relevance of antibodies, considerable effort has been expended to determine the relevant factors affecting IgG glycosylation (page 347, left column, second full paragraph). Schmelzer teaches glycosylation (oligosaccharide chains) affect glycoprotein circulatory half-life, solubility, complement response, and immunogenicity (same cited section). Schmelzer studies a murine IgG2a for changes in glycosylation (page 347, left column, third full paragraph). Examiner notes the art explicitly measures galactosylation (see page 350 right column, first paragraph; Figure 5).

The IgG2a antibody produced by a mouse-mouse hybridoma is a recombinant protein expressed by cells (first sentence of Materials and Methods). The art evaluates the effect of osmolality alone (up to 476 mOsm/kg; via added NaCl”) on glycosylation (same cited section). Schmelzer teaches “IgG2a galactose content decreased with elevated osmolality, as a result of either elevated NaHCO3 or NaCl” (Abstract). Because the art adds NaCl, the culture is supplemented with sodium chloride. The effect of 375, 435, and 476 mOsm/kg osmolality conditions is examined (page 347, right column, first sentence of “Cell Culture”). Because the art teaches osmolality is increased up to 476 mOsm/kg via added NaCl. 476 mOsm/kg anticipates a range of 460-500 mOsm/kg. 

The art teaches the use of mid-exponential cells from a stock culture at 40 mmHG pCO2-320 mOsm/kg (See Figure 5). The art identifies 40 mmHG pCO2-320 mOsm/kg as control conditions (page 347, Cell Culture section; first paragraph of “Results”). Examine notes the Instant Specification also discloses culture broth is started with an osmolality of 320 mOsm/kg prior to any increase in osmolality ([0081] of Pg Pub). Therefore cells cultured under said control conditions are interpreted to read on day 0. Schmelzer goes on to teach the cells are then inoculated in test medium and cultured for 72 hours at the test condition. Addition to test medium is interpreted to read on a step of increasing osmolality. Because the art teaches culturing for 72 hours (hence, 3 days) the increase in osmolality must occur between day 1 and day 10 of a main culture.



As set forth above, the art produces a cell culture solution with the claimed osmolality by adding NaCl. Cells are subsequently added. While the art adds cells to a cell culture solution that has been treated with NaCl to produce the claimed osmolality, the art does not explicitly teach adding NaCl to a cell culture solution containing cells to produce the claimed osmolality.

The claimed method steps would have been obvious. It would have been obvious to perform the steps as claimed since the MPEP teaches the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. One would have expected similar results to those claimed since Schmelzer teaches increased osmolality reduces galactosylation of the disclosed recombinant protein. Further, because the art teaches culturing cells in a culture solution of the claimed osmolality, one would have expected similar results. The following is noted from the MPEP:
2144.04 [R-6] IV. Changes in Size, Shape or Sequence of Adding Ingredients

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious 

Therefore claim 1 is rendered obvious (claim 1). 

A batch culture is defined as (Farlex Dictionary): a culture in which a certain volume of medium is inoculated with cells. The cells grow in the medium and are exposed to changing conditions, as nutrients are depleted and waste products accumulate. The system is a closed one, with no additions or removals during the period of incubation.


Schmelzer teaches cells are grown in a culture with 50 ml of test medium for 72 hours. The art does not disclose additions or removals during culture. Therefore Schmelzer is interpreted to be a batch culture. Therefore claim 2 is rendered obvious (claim 2).


The day on which the osmolality is increased is interpreted to read on day 1. Therefore claim 4 is included in this rejection (claim 4). As recited above, the art uses an IgG2a antibody. Therefore claim 8 is included in this rejection (claim 8). Schmelzer teaches antibodies with reduced galactosylation. Therefore claim 9 is included in this rejection (claim 9). The art only discloses a single increase in osmolality. Therefore claim 10 is included in this rejection (claim 10).

claim 28). 

Therefore Applicant’s Invention is rendered obvious as claimed

Claims 21-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmelzer as applied to claim 1 above in view of Cayli et al. (Cell Culture Medium. US 2008/0254513, 2008).



Claim 1 is rejected as recited supra.

Schmelzer is silent regarding the use of asparagine in a culture medium.

Cayli teaches a nutrient medium for cultivating cells to obtain a polypeptide or protein ([0001]), which may be an antibody ([0146]). Cayli teaches addition of a high asparagine concentration to said medium increases cell growth and productivity ([0026]). The nutrient media preferably contains asparagine ([0046]).  It is of note Cayli teaches amino acids can be used to increase osmolality ([0172]). Cayli teaches using asparagine at a high concentration, in particular more than 0.6 g/L (hence, higher than 4.5 mM) ([0052]), but at most 60 g/L (455 mM) ([0063]). Cayli teaches the use of a basal culture media with an osmolality of 310 mOsmol and the use of a medium with an osmolality of 460-750 mOsmol ([0234] [0235]).




The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.


Therefore claim 21 is included in this rejection (claim 21).

It would have been obvious to add NaCl and asparagine at the same time to a culture media since both agents can be used to adjust osmolality of a culture. Schmelzer and 

2144.04 [R-6] IV. Changes in Sequence of Adding Ingredients

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Therefore claim 22 is included in this rejection (claim 22).

It would have been obvious to combine the teachings of Schmelzer and Cayli by adding asparagine in the claimed concentration. Cayli teaches adding excess amounts asparagine in the disclosed method. Doing so increases osmolality, which results in increased antibody production. It would be obvious to use a concentration of 27.6-33.6 mM asparagine since Cayli teaches culturing with high asparagine concentrations higher than 4.5 mM, but at most 455 mM. One would be motivated to do so because Cayli teaches high asparagine concentrations increases cell growth and productivity. While Cayli discloses a range that encompasses that which is claimed, one would had had a reasonable expectation of success because the art teaches any concentration within the disclosed range may successfully be used. One would expect similar results 

Furthermore, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 25 is included in this rejection (claim 25).

Schmelzer teaches a recombinant antibody (supra). Claim 26 is rejected (claim 26).

Claim 27 recites the method of claim 26 is used to adjust galactosylation of the target recombinant antibody and to adjust the content of acidic antibody isomers. Because the claimed method is rendered obvious by the prior art, it would be expected to adjust galactosylation recombinant antibody and the content of acidic antibody isomers as recited in claim 27. Therefore claim 27 is included in this rejection (claim 27).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 14 October 2020 are acknowledged. Regarding Cayli, the Applicant asserts the reference does not teach asparagine increases osmolality. The Applicant alleges Cayli “merely discloses asparagine as one of many substances which increase the number of particles to increase osmolality without suggesting that asparagine affects galactosylation”.  The 

EXAMINER’S RESPONSE
The Applicant argues Cayli discloses asparagine “as one of many substances” that increase osmolality. Examiner notes section [0026] identifies two substance which can be used to increase productivity and/or decrease the formation of byproducts: glutamine and asparagine. At section [0046] Cayli teaches “preferably, the nutrient medium contains asparagine”. At section [0048] Cayli teaches in an especially preferred embodiment the medium contains high asparagine. One would supplement asparagine since Cayli teaches doing so to increase cell growth and productivity. The Applicant argues Cayli does not teach substances that affect galactosylation. This argument is not persuasive. Cayli is used as a secondary reference because it teaches culturing in a medium containing asparagine. Claim 21 recites “further comprising supplement asparagine to the culture solution”. The claim does not recite the use of asparagine to increase galactosylation. Further, the art teaches “substances that occur in culture media and that increase the osmolality of the solution are therefore, for example, proteins, peptides, amino acids, unmetabolizable polymers, vitamins, ions, salts, 

While the Applicant argues Cayli discloses a feed medium with a lower concentration of asparagine than basal medium, Examiner notes claim 21 does not recite any concentration of asparagine. The Applicant alleges that the final osmolality of Cayli’s feed medium is 460-760 mOsmol/kg, whereas the basal medium is 310 Osmol/kg. The Applicant alleges the amount of asparagine in the feed medium is less than in the basal medium. The Applicant alleges the medium with a lower concentration of asparagine has a higher osmolality. The Applicant alleges one of skill could reasonable conclude the addition of asparagine would lower the osmotic pressure and thereby increase galactosylation. Examiner notes that while the Applicant asserts Cayli does not teach galactosylation in any capacity throughout the arguments, the Applicant also asserts one of skill would conclude addition of asparagine would increase galactosylation. It is unclear how one of skill would conclude this if Cayli is silent regarding galactosylation. Further, while Example 6 supplements less asparagine in a feed medium than a basal-the Examples still supplement with asparagine. Therefore it reads on the limitations of claim 21. Examiner also notes in Example 6, the feed medium contains higher amounts of glutamine. As set forth above, section [0026] teaches glutamine and asparagine are added to medium to increase productivity and/or decrease formation of byproducts. 

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmelzer as applied to claims 1 above, in view of Higel et al. (Reversed-phase liquid-chromatographic mass spectrometric N-glycan analysis of biopharmaceuticals. Anal Bioanal Chem (2013) 405:2481–2493).

Claim 1 is rejected on the grounds set forth above. The teachings of Schmelzer as set forth above are reiterated.

Schmelzer measures galactosylation (supra). The reference does not explicitly teach N-glycan profile analysis to measure galactosylation. 

Higel teaches N-Glycosylation is a common post-translational modification of monoclonal antibodies with a potential effect on the efficacy and safety of the drugs; detailed knowledge about this glycosylation is therefore crucial (Abstract; see first paragraph of Introduction). The reference discloses a reversed-phase liquid chromatographic–mass spectrometric method, with different fluorescent labels, for analysis of N-glycosylation (Abstract). The art discloses the method characterizes 

It would have been obvious to combine the teachings of the prior art by using the method of N-glycosylation profile analysis taught by Higel. One would have been motivated to do so since Schmelzer analyzes antibody galactosylation and Higel teaches galactose modification can be analyzed using the disclosed method of glycosylation profile analysis. One would have had a reasonable expectation of success since the reference teaches the method can be used to analyze galactosylation. One would have expected similar results since both references are directed to antibody glycosylation. Therefore claim 29 is rendered obvious (claim 29).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 1-2, 4-5, 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Enhanced Interferon-β Production by CHO Cells Through Elevated Osmolality and Reduced Culture Temperature. 2009 American Institute of Chemical Engineers pgs 1440-1447) in view of Albrecht et al. (Therapeutic proteins: facing the challenges of glycobiology. Journal of Health Policy and Outcomes Research 2014, 1, 12-17) as evidenced by Ludger (N-glycan Nomenclature 2019).


Han teaches interferon-β (IFN-β) is a cytokine used for treatment of multiple sclerosis (page 1440; left column, first paragraph). The art identifies IFN-β-1a produced in recombinant Chinese hamster ovary (rCHO) cells as a therapeutic. Examiner notes the art teaches contains an N-glycosylation at Asn80 (page 1440, left column, first 

The art teaches a method to enhance the production of monomeric IFN-β (page 1441, left column, first paragraph). The art investigates the effect of hyperosmolality (page 1441, left column, first paragraph). The art teaches the use of a recombinant CHO cell line producing IFNβ (page 1441, left column, second paragraph). Cells are inoculated into flasks containing a medium with an osmolality of 310 mOsm/kg. Examiner interprets this to be day 0 of a main culture, After two days of cultivation the osmolality of the culture medium was increased to 350, 390, 430, 470, and 510 mOsm/kg, respectively, by adding various amounts of 5 M NaCl to the medium (page 1441, left column (fourth paragraph). Therefore the art increases the osmolality by supplementing sodium chloride to the culture solution of the animal cells to increase the osmolality. An osmolality of 470 mOsm/kg anticipates a range of 460 mOsm/kg. As a control, cultures without addition of NaCl were also performed (page 1442, left column, first paragraph). Increasing osmolality on day 2 reads on one day between day 1 and day 10.

The preamble of claim 1 recites a method for preparing a target recombinant protein with reduced galactosylation. Because the prior art anticipates the steps used to treat an animal cell, it would be expected to product a protein with reduced galactosylation. 

Claim 1 recites a step of measuring galactosylation to determine with the galactosylation is reduced compared to the protein prepared without increasing the osmolality of the culture solution. The recitation of the term whether is interpreted to mean reduced galactosylation is not required to be determined by the measurement in step b).

While the reference measures glycosylation of IFNβ (page 1445, right column, last paragraph), the art does not explicitly teach measuring galactosylation.

Albrecht et al. teach more than one third of therapeutic proteins are glycoproteins such as monoclonal antibodies, cytokines, hormones, growth factors, clotting factors, enzymes as well as fusion proteins. The art teaches glycosylation is a major post-translational modification (PTM) and a tightly regulated critical quality parameter in the production of therapeutic proteins. The reference provides a comprehensive overview on critical glycosylation and production parameters of different classes of therapeutic glycoproteins (Abstract). The art teaches interferons (IFNs) are glycoproteins of the cytokine family (page 18, second column, last paragraph). 

Albrecht discloses glycosylation can modulate the immunogenicity, efficacy, solubility and pharmacokinetic behavior of biopharmaceuticals (page 19, fourth column, first paragraph). The art teaches the following (page 20, first column, third paragraph):

The proportion of a-galactosylated (G0), mono-galactosylated (G1) and di-galactosylated (G2) N-glycans is dependent on cell culture conditions. CHO cells generally result in low galactosylation rates. The assessment of terminal galactosylation is required by regulatory authorities. Terminal N-glycan galactosylation is directly related
to N-glycan sialylation. 

It would have been obvious to combine the teachings of the prior art by testing the proteins produced by Han to determine whether galactosylation is reduced. One would have been motivated to do so since Albrecht explicitly teaches assessment of terminal galactosylation is required by regulatory authorities. One would have had a reasonable expectation of success since Albrecht teaches glycoproteins can be assessed for galactosylation. One would determine whether galactosylation is reduced since Albrecht teaches glycosylation can modulate immunogenicity, efficacy and solubility of biopharmaceuticals. One would have expected similar results since Han is directed to an IFN therapeutic and Albrecht is directed to glycoprotein therapeutics including IFNs.

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).


Therefore claim 1 is rendered obvious as claimed (claim 1).

Han discloses a batch culture (page 1445, right column, first column). Therefore claim 2 is included in this rejection (claim 2).

The art teaches when cells are cultured at 32 degrees Celsius, osmolality can be elevated after 5 days (see page 1441, left column, fourth paragraph). Claim 5 recites the start of a main culture is day 0. Therefore elevation at after 5 days is interpreted to read on an increase at day 4. Therefore claims 4-5 a54 included in this rejection (claims 4-5).

Han increases osmolality a single time. Therefore claim 10 is included in this rejection (claim 10).

Claim 28 recites the increase in osmolality on one day results in an increase in G0F content of the target recombinant protein. As evidenced by Ludger et al., G0F is a glycan. It is a synonym of FA2. Because Han anticipates the method steps of claim 1 that are directed to producing a protein with reduced galactosylation, it would be expected to increase the G0F content as claimed. Therefore claim 28 is included in this rejection (claim 28).

Therefore Applicant’s invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653